OFFICE OF THE A’ITORNEY GENERAL            OF TEXAS
                                           AUSTIN

G-O.MANN
&noulNopI-



              Honorable George ':'!. Cox, t5.D.
              State Health Offloer
              Austin, Texae

              Dear Sir:


                          Your request ior opinion     ha
              oareiully   oonsidered by this d
              requestas r0ii0ttfst
                          Willyou pl*aae
                    the fallowbgt


                    and quaraatin




                                                     ml that three quaran-
                                                     llslmd to oam for
                                                    roughout the State and
                                                    B arisen vhbther any
                                                    the legal   right   to


                                       reolate an early ntllng on this
                                       ains to our National Defense

                         Artiale &.l8d, Vernon*e Annotated Term Civil Stat
              utas, referring   to the dutiee of the Stats Health offloer,
             &&ads In pert as followfdr
                          "      He shall hare the 2ower, with the
                    appro&*oI   the State Board of Elealth, to pre-
                    scribe and promulgate suoh admlnletrative  rules
            and rogolationa,   not inoondmtont with any law of
            the State, a8 m%y be domed nmmwary tar the OS-
            feotlve  peziornunoe Of the duties 5qessd by this
            or any other law upon t&m State Departuunt of
            Health and it% several offiarra and d$vi%iona.*
                 Artiolb 44l9,    Vemon’a   Annotated Tans   Olvll   stat-
    utea,    reed8 *II Sollorar
                 *The State Board of Ilsalthahall hate geaeal
            supervisionand 00ntrOl Of %ll mtters pertainlag
            to the health of.oltisens of th;tsState, as pm-
            vidod herein.  It shall make a stu6ly  or the eauaos
            and preve3Mon 0? inieotion    0f oonta lour diruwa
            affootlzgthe live8 of oi t;isene rith & this State               ”
                                                                                 4.‘

                                                                                 .~, _.’
                                                                                           f,

                                                                                                ,.:
                                                                                                      ?I.




I




                 Article   4427, Vernon’s   Annotated Texas Ulvil Stat-
    utes, reada aa folla*t

                 'Ea%h %ounty bBalt& OffiO6T &all perform
            %uoh duties as have bean nquircrd of oounty PhJI
            sioians,   with Felatlon to Oaring ?or the priaoa-
            er(1 in oounty jalle and in saririg   for @he iiuaater
            of county paor fame,     hoepitalm,  dlsoharglng du-
            tie% of aounty quanuitina, and other suoh,dublos
            as m%g be lawfully    requized 02 the Oou%ty phy%i-
            oian by the oamiaaioxuma oourt and other oiriaers
            or the oounty    and shall disehargs ang addltio%%l
            duties wbloh it say b% proper for oouaty author&-
            ties under the present laws tc require of oounty
            pbyeloians;   and in addition thereto,     be sh%U. die-
            oharge suoh dutk      %g %hhal.lbe presor2brd $9~ him
            under the rulea, regulatIo%% and reqUiwmat8 of
            the Texas State Board ot Health, or tk% preotdeat
Honorable George W. gear, Y, 'Dr., Page 3


        thereof,    and is s~~parsrsd and authorized to sa-
        tablish,    minteia   and aaforeo quamntine withes               Y
        his county.     He shall else be required to aid and
        assist the Stat& Beard of IIoalth In *all orattere
        of looal quarantlue,     inspection,    dlseaso prenn-
        tion and suppression,     vital end mortuary statle-
        tics and Reneral sanitation       within his oouuty;
        ehd he shell at all times report to said State
        board, in suoh maser aad form as it s&all plr-
        aorlbe,    the preaenoe ot all contagious,      lnreotloua
        and dangerous epidaaio dfeeasee within his juris-
        diotioa;    and hs shall make sach other and furthsr
        reports 11: suoh manner and f-urm and at suoh times
        as said State board shall direot;        touohing on
        euoh mtters     ae may be proper for said State board
        to direot;    and he shall aid said State board at
        all tiates in the enforoement of ita proper rules,
        regulations,    rsquircnamte and ordinanoss,      and in
        the enforocnent ot all sanitary laws and quaran-
        tine regulations    within hi8 jurisdiotion.*
             Artialr   4430, Vernon's   Annotated Texas Cltil        Stat-
utes,    urea& as follows:
               Vaeh o1t.y health offioer    shall perform such
         duties a8 may be required of bin by general W#
        land olty ordinanoer~with regard to the general
         health and sasltation   of towns and aitles,      and
         perform suoh other duties a6 shall be legally         r~-
         quired of hti by the mayor, govering         body or the
         ordinanoes of his oity or town, He shall diaohargb
         amI perforn auoh duties as nwy be presorlbed        for
         him under the dimotlons,     miles, rsgulations     and
         sequiremnts    of the State Board of Health and Ghe
         president thereof.    He ohall be required to aid
         and aesfet the State Board of Health in all nat-
         ters of quarantine, vital and xcortuary etatfstios,
         inspection,   disease prevention and suppression and
         sanitation  within his juriediotion.        Ne shall at
         all tinas report to the St&e Board of Health in
         such mmner end Oow aa rsaid board r8ay presor i be,
         the preeenoe of all auntaglow,       iufootious   and
         dangerous e?idemio diseases within hia jurisdio-
         tion, am% shall make auoh other and ktrther re-
         ports in such mamer ahd form aundat such times
         as saiit State board ehfU.1 direot,     touahiag all
%morabls      George %:. C@x, M. D.,    Page 4


        such nzatters a8 my be proper for said board tc
        direot, and ha shall aid said State board at all
        times in the enforoeaent    of pwper rules, regu-
        lations and require5ents     In the euforoesmt   of
        all sanitary laws, quarantine regulations      aud
        vital statistics  oolleation,    and perfonn suoh
        other duties as said State board shall direat.”
             Artiole   l&&5, Venton’a   Annotated Texas Civil    Stat-
utes,    reads as follows:

              YSyphilis,  gonorrhea end ohahoroid, hereinarter
        designsted venereal diseases,   are hereby deolared
        to be oontagious,   itdeotious, oommunioable, and dan-
        gerous to the pub110 health1
               “Seu. 1. anJr pkya1ois.n or other parson who
        5akes a diaghosia     In, or treats,    a ease or syphi-
        lie, gonorrhea or ohahoroid       and every superlntedd-
        ent or 5auager of a hospitai        dirpeasary    or ehari-
        table or peztal Institution,     in which theX 18 a
        ease of venereal disease,      shall report auoh ease
        inmediately,    In writing,   to th6 looal health offi-
        oer, stating the nasm and eddreso or the orfloe
        rmnber, age, sex, oolor,      and oowpation     0r the dis-
        eased person, and the date or the onset of the dia-
        ease, and the probable smtr~o of infeotion,         pro-
        vided that the na.m and address OS the diseaOod
        person need not be stated,      aoept aa hereinarter
        speciffoally    required ia Section 3, and provided,
        further,    that all infonaation    and reports consemi-
        Ing perttonshaving venereal dlaeaso shall be held
        seoret In aooordauoe with pr09leiona in Section 8.
        The report shall be enolosod in a erealed envelop6
        and eent to the local health offloer         who 6hall re-
        port weekly on the prescribed       for5 to the State
        hoard of health, all cases reported to hI.5. The
        physIoIarm and others residing        in ofties  having no
        oity health officer,     shell awakereports required
        in this seotion direot      co the aousty hsalth orrioer,
        where there is a Oounty health OffIOer Ih the ooun-
        ty in which they reside,      and where there Is no ooun-
        ty health orfloer, all such reports shall bs smde
        direot to the State Board of Health.
Honorable George W. Cox, M. D., Page 5


           "990. 2. It ehall be the duty of ersry phyai-
     olam end 0re9erg   oth0r pOrs0n uho examines or
     treats a parson having aypbilim,   gonorrhea or chan-
     oroid, to inetruot him in inea8urea for preventing
     the spread of such dieease,   and of the neoessitp
     for treatment until oured, and to hand him a oopy
     of the oiroular  of Information obtainable  for this
     purpose from the State Board or KOaLth.
           YJeo, 3. All city, county, or other health
    ofrioere   shall use rrery arailable     means to asuer-
    tain themexIstenoe of, and to imOstigate         all OasOs
    of syphilis,     gonorrhea, and ohanoroid within their
    sereral   territorial    jurIsdIotIoae,  and- tc asass-
    tain the souroes or suoh Infeotlons.         Loeal heal&
    offlorrf~ are hereby aapowered and direoted to Ilsko
    euoh examInatIona Of pereans rsaaonably suspeotod
    of harlng syphilis,      gonmrhea Or ahanoroid as fsmy
    M&~;~~ttary ror oarrying out the pro9ItaIon~1 of
                  OIittgto the preralenoe Of 8uOh dI!worrs
    smong pxktitutes       and persons assooiated with them,
    all suoh persons are to be oonsidemd within thr
    abore olass.
           Wee. b. Upon reoeipt of a report of a caB*
    or venereal dltxxiae, the looal health orfloer  ahall
    Institute  mmsur06 for proteotion  0r  other per8ona
    from InfOOtion by suOh vOn0reall.y diseased perttonl
          “1.    Local health orflows    are authorized and
    directed to quarantine persona who have, or ara
    nasonably     auspeoted or having; syghilia,   gonorrhea,
    or ohanoroid, whenever, in th0 opinion of said lo-
    eal offioer,    or the State Board of Wealth, or iQe
    exeoutive orrioer,      quarantine ie neoeaoary ror the
    Protection    of the pub110 health.    In establishing
    quarantinethe looal health offioer        shall desIgnat
    and d%fIne the limits of the a-         in whioh the per-
    eon known to have, or reasonably #uepented of hav-
    ing syphilis,     gonorrhea, or ohaneroid, and his im-
    mediate attendant,      are to be quarantined, end no
    other person other than the attending physloian,
    shall enter or leave th,e area of quarantine With-
    out the permission or the local health orricer.
Eonorabls George ;;. Cox, %.   D., Page 6


            ‘1Jo one but the local health ofrioer   shall
     terminate said quarantine, and this shall not be
     done rrntll the quarantined person has become Iton-
     infeotioua,    as deterzined by the local health of-
     ricer or his authorized deputy through olinlcal
     excrrtlInatIou and all neoeseary laboratory   tests,
     or until pemIssIon      has been given him to do 80
     ;;otp    State iioard or liealth or Its exeoutive of-
            .
          "2.  The looal health orfioer      shall inform
    all persons who are about to be released rrom
    quarantine for venereal dlseaae,       In case they are
    not oured, what further treatment should be taken
    to coJ&eto    their cure.     Any person not cured,
    before released from quamntlne,        shall be required
    to sign the following     stat-ant   after the blank
    spaoes have been filled      to the mtisraotion    of the
    health orrioor:
           “‘I              rcssldlng at              hereby
    aaknowledgs the iaot that X am et this tfme in-
    feotad with                ; and agree to plaoe myself
    under the aedioal oare of
    siolan or olinio)                ~---Ta-&',l~~        phy-
                  hours andthat         will remain under thr
    treati!m~     of se 1d physician or cllnio until re-
    leased by the health offleer         of          or until
    my ease Is transferred,       with the approval of wId
    hsaltt orfioer,      to another regular lioensed phy-
    aioian     or an approved olinia.
          "*I hereby agree to report to the health of-
    fioer within four days after beginning treatment
    as above agreed, and wIl1 briog with me a state-
    ment rr0a? the a098 physician or olInI    0r the
    medical treatment ayplied in my ease, and there-
    after will report as ofte;; as *nay be demanded of
    me by the health offIoer.
         **I agree further,   th.t I wIl1 take all pre-
    oautlons reco;:&ended  by the hafilth dfiosr    to pre-
    vent the spread or ths above disease to other per-
    sous and that I will not perforn'any     aotwhiah
    will expose other persons to the above dieease.
      **I agree, until finally  released by the
health officer, to notify him of any ahsnge of
ac'dress and to obtain his consent before nrorin,g
my abode outside ot his jurlsdiation.

                                      Signature.

                                        Date
      *All suah agreements shall be filed with the
health officer  and kept ineaoese1ble  to the pub-
lia.
      *The cmmisaiomrs      cwts   or the various aoun-
tiea and the overning body oi al.1 imorporated
towns and ait f ee are hereby empauered and dimeted
to provide suitable    plaaes raa! the detention or
persons who amy be subjeat to q?aarantine and uho
should be s%((re#ated for the exeaution or tJ%epro-
visions or this law; and suah ammissionsrs       aourts
and gave~ning bodice or inaorpomted       aitiee arzd
fcwns are he,rsbyautliorizedto     inaur, on behalf
or their said aounties,     aiti%s or towns, th% es-
pe~5e8me4mm-y cc th0 ~r0r4~t           or this km.
      *Sea. 5. 1. %"hena pemoon applies to a pby-
slaian or other person for the diagnosis or traat-
sent of syphilis,   gonorrhea OP ohanaroid, it &all
be the duty 0r the physician or pereon so aon8ult-
ed to inquire of, and asaertaln    from, the pertioa
seeking such diagnasia or treeatmat,     w&ether mah
pereon has heretorore consulted with, 01‘ hee been
treated by, eny other physiaism or ~Q;EOL~,a@ ii
sa, to ascertain the mu& and addreaa or the phy-
siaian ox pexnon leet consulted.      It shall be the
duty of the physician or other person who% the ap-
plicant oonsulta to notify    the pbysioian or other
person last aonsulted of the change of advisers.
Should the phyaiaian or person previously      consulted
fail to receive   such notice within ten days after
the last date upan which the pa'tisnt was instz'uated
by hti to appctar, it shsll be the duty of suah phy-
siaian or pgreon to report to the loo&l, health of-
fleer the mm% md address of suah voneretrlly dis-
eased persan.
hanarable    George V. Cox, 56. 0.)   Page 8


           “2. If an attending physiolan or other psr-
     son kncws cr hae good raaaona to suspeot that a
     person hsoing syphilis,  gonorrhea, or ahanoroid
     18 80 aonduating himselr or herselr as to expose
     other persona to inraation,    or is about so to oon-
     duet him#Nt or heraelf,     ha shall notily the local
     hsalth offiaer  of the nams and address or the dis-
     eased poreon and the essential    faots in the ease.
            *ileo. 6, All local and Stats haalth ofiyoara
     ara direoted to oo-operate with properoifiaiala
     whose duty it IS to anforae laws diraoted    qainst
     prostitution,    and otherwise to use every propar
     w)nm    r0r the reprssalon 0r prostitution.
            %3eo. 7. Phyeloians,haalth ofllaers        and
     all other parsons ara prohibited     rrasi lest&g   oar-
     tiriaates   or rreadoa from venereal disease,     pro-
     vidad this aeotion shall not prevent tha ineuanoe
     or statements or rreedors rrom inieatiourr disaaeer
     written in suah rorn, or given     under su6h sare-
     guards, that thair use for eolioitation       for sexual
     intsraourse   would be imposaibla.
             “Seu. 8. All information and reporta oonaarn-
     *      persons   inreated
                           with vanarea diseases ehall
     be lnaosessibleto the publia exoept    in sa rap a8
     publioity my attend tha parformanoe af the duties
     imposad by the, laws or the State,
          “Sea. 9. Anyheath orfioer or other physi-
     0i~n whoshall wfiruliy rail t0 prr0w the &tie8
     required or him in this article     shall,    in addition
     to ths finas imposed by law, forfeit       his ri&ht and
     lloense to praotiae madioine within      this state;
     and tha distriot    aourta of the state shall have
     juriadistion    or suite for the rorrsiture 0r auoh
     liasnse in suah aasss, and the suit may be XileU
     by any oitizen    of the State in a oourt having juria-
     diotlon,    under the ordinary rules or vanue, and it
     shall be the duty of the county and district        attor-
     neys to represent the petitioners     In such suit+w
          Article   b/+51, Vonaon*a Annotated Texas Civil       Stat-
utes, reads aa follower

          Vhanevar quarantine is deolared by the Gover-
     nor or by any aonnty or corporate Wthoritiss in
Bonerable George W. Cox, M. I).,    Page 9


     the State, suoh authoritiss    shall aetablieh a
     quaraxitine 8tation or stations   where any person
     map be detained for auah length 4f time as, in
     tha disomtioa    0r the quarantine orrioers,   the
     pub110 safety my demandi provided, that all ao?m-
     ty and suu&loipal quaraatins shell be subordinate,
     eubjaot to and regulated by suah rules and regula-
     tions as may be presaribed by the Governor or
     Texas State Board of Health.”
           Sestion C or Rule 5 or the Sfknltar~ Cods, (Arti-
ale 4777, Vernon’s Annotated Texas Civil Statuten),    relating
to the quarautine or oertafn named aontagious dieeases (not
inalluding the venereal diseases)  provides, among other thiags,
that if in the oplnioo  or the looal hsalth arrthoxlty the pa-
tient oan not be treated, with reasonable safety to the pub-
lio, at home, maid &!atient my be removed ta a aontagioue
dl8eaee hospital or pest hmue.
          31 Taoaa ~urisprwleaaa,     pages 514 and $15, reads
in part a8 r0u4w
                       .--Unties   the pollee power the
                     y authorize the establishmeat    of
     quarantine  regulations     ror tha proteotlon or the
     publio against aontagion froaa Uose pezwonnwhose
     aonditionn Is suoh es to spreab dAdease, and aa
     fnofdent thereto msy authoriae the arreet and de-
     tention or euoh persohe.       i . .
           Vhan the statute pezlaits,, a health otiloer
     may ieeue a warrant by virtue Or whioh a lawful
     arrest may be 138310without affording      a prvlkainary
    .haarIng to the person arreoted.       The person de-
     tained may ohallauga the ri ht to aon8inue the de-
     tention by having its   legal !I!ty inquired ints la a
     habeas oorpus propeding.
            *5inae the legislature   my deolara that proe-
     titution    is a sourae or ccunnuniaable diseases and
     that its auppresslon is a publio hsalth meutmre,
     and may diraet that reasonable steps be taken to
     supgrass it in the atuner ah& with the latitude
     necressarilg aooorded to the anioWNIuent oi 6anitaI!y
     and hssJ.th statutes,    it may validly direot that per-
     eohs showing upon axasination     that they are arraot-
     ed with a venereal. diseaaa may be pkaoed in quaran-
     tine.-
&   iioaorablo    Qoor40 W. 00x, #. D.# Psgo 1.0


                  25 Asmaiean Juk~ntaonoo,   pago 312,   TO&B   in   part
    88 follauar
I
                 "For Venomal Diooas~.--The     ri@t  of tho pub-
          lit3 authoriti     to p~vl(Lo for the quarantineand
          troetmnt    of Lsons     infooted with a oontaglous
          or oomaunleablm ronoroal diwaso has bosn upheld
          ar  a hoalth meeuro.      Providona tor tlm dotontion
          and phy8ioal oxamlnatlon of suspeate bare a%fao
          been upheld.     Tho oxoroiso of suoh pwr     by looal
          authoritio6    ie ~opandoat upon duo delegetlon    oi
          leglalatlve    authority  for auoh purpose end upon
          the oxlstomm OS roasoneblo grounds fax euepiolon.
          It hae also boon hold that 8uoh powor of exmnim-
          tion oamot be oxoreissd       without an aootmor.*

             In the aaao of In Re Homo 109 Ken. 574, 185 P.
14, 8 A&R.  831, tho Court held that oortafnrubn of tho
    stat. Bwrd of Health or Karmaa, eQopkd en4 pobifd0a pur-
    want to tho etatuto, an6 palalan    ot (L oity obinanoo
    imama in aooomhnoa with the rulea ot Oh0 stat0         Board or
    Eoelth uoro not uaroaaonablo booauro they ruthoriaed   tho
    laoletlon   and treetiwntof anonintootedwith vanoroeld&a-
    -80 .at en irmtltutlon  protided by the abate for i8olatSon
    an4 troatnlont 41 suoh diWa60**
               It rrould mari that the panor to qrurnatino would
    aleo gtvo the power to oxenin, en4 treat   in2ootod pomono.
    Soo Rook m. Carnoy, 226 Hioh. 280, 22 A.L.R.1179.~ Iiawovor,
    in thla ease, a danago euit bmu4ht against a hoalth off&-
    oor by a poraon dotairmd by suah oifloor,   tho Court held
    that it was a quontlon ior tho jury to dotewho whothor
    tho rofuaal of the right of quarantine sf tho patient in
    her own hoEnrand her ocmffnemont'ln tho hollpitalnors   un-
    roasoneblo eote not warranted by a monaoo to the pubI.
    health.
              We quote from the oese of 3% Pert. Hardoastle
I   208 S.W. 531 (Toxns Oourt of Orlmiaal Appeal@), at) iolfwre~
                “This is a habeas oorpw proceeding in whloh
          the relator is held utkilor au order OS the oity
          health offfoar   of San Antonfo, by rlrttuo of quaX'-
          antino rogtiations   established    in aooor4 with
          ahapter 85 o? the Aots of the Fourth Oal.lod .%a-
          slon of tho Thirty-IWth      Legislature  uador e
r




    ~nmeblo   Osorgo 3. 00x, M. D.,      wo     U


         statement of’ the order of errest       that, aooordfag
         tc tho information of the health        off’lcer, relatar
         is afieoted with gonorrhea.
              n. . .

               “The Legislature,     under the polloo powor,
        has authority to authorize        the ost~blluhmont        of
        quarantine wgulatlons        ior the prctootlon        or the
        pub110 against contagion from those porsoaa uhooo
        ooudltlon 1s suoh es tc 6proad dlsoe~o, and, in-
        oidont thoroto,      to authorize the erroat end dotou-
        tloa of such poreonei end suoh, we uedorstead,                Is
        th4   purpose of the statute      In quotition.       Under its
        terms, the propor hoelth offloer             may issue e war-
        rent by vlrtus of whioh a lawful arroet may bo
        aedo without prsllmfnery        thereto efrordlng        the
        poroon ef?ooted e hoaria;         but    If,   after arre,st,
        euoh person chellengos       the rl&ht of the edhorl-
        tloo to oontieus the dotontloa,            the fundommtal
        law eeoorda him tho right to hare the logellty                of
        hls dofontlon     inqulrod Into bra proper ccurt In
        e habeas oorpus proooodlng.           The law denies to no
        one restrained      of his liberty     wlthcut a h%erlng
        the right to prove In some tribune1 that tho hots
        justlfylng    his xoatrelnt     do not oxlst.        Ruling
        Case Law, vol. 6, p. 435, 8 449. The hoalth au*
        thorltleo    oeuuing the arrest of relator           dorlvo.
        their parror to do 80 front the Uiogod sxlstoaoo
        of the faot that the relator          la effooted     with tho
        disoame montlonod, aed that bar dote&Ion Is roe
        qulrod in the pub110 lntoroet          to prevent conte&ion.
        If those faots     do not exist,      tho offloor     has no
        jurlodlotlon     to oontlnue the rostrelnt          and the
        oourt in the habeas oorpus proouodirg has authnr-
        lty to lnauire wbothor the feota osesntlel               tc ju-
        rladiotlon    exist.    Ex perte Dogonor, 30 Tex. Aipip.
         566, 17 9. w. llll.


              1)
                     .but the pcwor to estebllsh    quereutlno,
         es oxl&:nt    under OUT Constitution,   is en lnoldont
         of the pollee power vested in the Le&sleturo        WA-
         a4r  the general power to pass laws.      Our statute
         do44  not deolare that the initial    order of arrost
Ronorible   George 'h'. COX, Id. IL, Pago 12


     shall be oonoluelve; nor doss it 4o8lgnato any
     tribunal to whom one detained under an or4e.rof
     arrest issued by the haalth offloer     may appoal
     for a hearing.    The Pair aad rmoonable lntar-
     pretatlor, of the statute u&$r whioh relator is
     held, we think, is that whioh aooorde the health
     otfioer   the pomr to order the 6rreat arid d&an-
     tlon, leaving to the porclon detained the right to
     lnvok4 the d4olsfon Of the ostebllehod     judicial.
     trlbumls of tha atate on queetione raised, either
     of faot or law, involving   the validity   of the de-
     tention.
           We ~~ualudo that under the act of the Lsgl#-
     lature in queatlon the relator Cad the right to a
     hearing an writ of habeetr oorpus, and therein to
     prove the nonexiatenoe of the taota nooesbery to
     authorize her aontlaued Uitentlon and thereby ob-
     Win releeao.     Paots essential to dotenalno whether
     she crhould or should not be held not bslng erell-
     able ia this ocmrt, it lr ordorsd thet the writ or
     habeas oorpus prayed for be granted a& that it
     be roferrmd for hearing to Bon. R. 8. S&&or, Judge
     of the Fifty-Seventh   #adfolal dhutrlot bf TOXR&~
            w4 quota mm     th4 4460 0s 1sr~palrto fh00k4,. 2x2 6. w.
956, (T4xaa Cowt or Crlmlnal Appmle)       as t'ol1c~s1
           "This la en original   applloatlon   for writ of
     habeas oorpue sued out by' the rsletor,     Oraoe Brooks,
     who IS dotalnad by Searoy Bakes, ohid oi po~%oo
     at Rouston, br rmatson of an order lsmed bye'.io hn
     Ea. Holt, U. S. P. B. S., dlreotor     of sanitation,
     and chief h4alth ofrioer   of eald alty or Eoustan,
     whlOh Order directs   that the reletar be oonflned
     at the aft? faw until dleahe~go4 by aeld health
     0fTiaer. A oopy of' aaid Ord4y is attaotQd to tho
     epplloatlon,   and it la eubatantially    atat4d thoro-
     in that relator hse bsoa eramiaed and is lnl’eotcd
     with syphilis,   and Is ordered into quarantine at
     the said lnun~clpeltam, there      to be detainmd until
     released by order of sal,d health offloor.
            n
                .   .   .

           *The fourth oontentlon la that thora have been
      nutmrous testa given relator  elnoo her oonfitiament,
Honorable   George W. Cox, I& D., Page 13


     and that som of the same ahmed positive      and. 00~
     negative reeults,    hothing fs thus presented for
     our deoieion.   IS relator   is Sree from syphilis
     or gonorrhea she may present her applloation      Sor
     writ oS habeas oorpus to the looal oourts under
     the authority of ex Parte haardoastle, deolded by
     us at this tena, and it Sree therefrom may be dls-
     charged.   The oourts will understand that the health
     orfloers  have no right or power to hold In quaran-
     tine oiriaens who do not show the presence OS some
     or the diseaaee named in ohapter 85 or the Aots or
     the Fourth Called 5ession oS the Thirty-FlSth      Legla-
     lature.
            *. . .

            3% have Oarefully     oacamlmd all OS the oon-
     tautions   OS the relator,    and hold them wlthcut




    bids  any suapaot, or persons detained,    Sroffi perfeot
    r2tdi05 or treatment by any reputable physiokn
    while in the auetody OS the orfioials     chargea with
    the eniorcanent or the law; and nothing which de-
    prives any persona so conlined for treatment of a
    speedy hear%@ at the hands or the court if thare
    be oppression   or detention without a oauae. The
    objeot oS the law ia not punlahment Sor the un-
    rortunatee who are aSSlioted with these maladies,
    so easily trensmltted    and 80 SearSul in results,
    but the well-being   of these aud the remainder or
    the people.
         “In the instant aaae relator  is ehown to be
    a married woman, nith a hard-working husband and
Honer4bleQe~rge'II. Uox, Y. D., Page ,U


     four ohll4nn, the ;roungemtbeing 18 months old,
     but the reoord di8olose8
                            that xhe deallnw to live
     4th them, sttitlng thst ah* p*r*rr the       iire or
     the streets.   Ehe  1.r ahbun  to be a oommon   prorti-
     tutc and n street walker unrilllng      to stay et
     home and preferring    to live by the profligate     we
     0r hex body. Teatfxony ma adduoed showing namer-
     ous beetowels of oamal favor8 upon soldlerr and
     Other persons,   also t&et r*lrtor 186   artlloted




          "The writ lr dismlswd an4 relator reminded
     to the oust&y of the ohlei of police or the elty
     or Houston, subjwt to the or&err or @he oiag
     health ofricer Of said Olt&" Wn6er8oorlng0~~4)
           The tendensy at Judlol~l en4 publlo opinion to
tranrlate the rarlm, aalur popull ruprema lexf the publlo
health 18 thr hi&eat law; end whenever a pol%o* ro@atlon
is reamoaably damonstmted to bs a prosioteror publio health,
all oonetltutlonallp6uaraa~tee4 rights umst give way, to bs
warlrloed,   wlthout oompensetlonto the cevner~ -80 Tledesun,
State axI Fedeml Control or Pwmons end Property, t 3.69.
            YOUhave lnrorxd      PI that the mdoral CWrern&at
18 ocutexnplmting a health projeot whcrebjrthe Ir.der81 Oarevn-
me& will plea@ et the 4l#poml        ai‘ the Texem Sbte Board of
Keelth three quarentlne etatione      and/o* hospitals  for the
purpossof detaining on4 treatily prortituteslnfmoted with
venereal dlseesor. These propormd quarantine strtioaa sad/or
hospitals w4rcsromer c C 0 ompo lowto in the 3tate or
Texas.   xe tmdor4tandfurther that the Federal oOveri8ment Is
to pay all ~xpenserr of maintaining the hospltslr      mab/yx pue-
rsntlns rtationre a8 -11    an all wpemer      ai tr*nsportLngln-
rooted prortltutm   to said quarantinestations laCL/orhospitals.
        The %*te Board or Eealth hes brocldml4 Isnkla%
powerwith reepeat to public health umtters. ':?a think the
~onoreblo George PI.Cox, M. D.,        Paa@ 15


State Boar4 a? Eecrlthha8 authority to make rules, rogulotlono
aad omIo~8 prrnldin~ Tar the 8otobllohwnt of theae quoxontlne
ntotiona and/or   bo*pltolo;     preritlbg    for    the   arrest    eml r.xonl-
nation or ln?eetwI wostltuter   upon OrUero oi the looal heoltb
ruthorltleoao uell a8 otete health authorities    providing for
the foouanoa at ordom of ammitwnt     by the fez-4
                                                 oue Oealth ou-
tborltles   aomitting     infeoted   pxootltateo      to ml& quarantine
statlone    ma/or hospital Sor dotentianOS& treatmentt prorid-
lag outhorltjrror peooe otriearo to make ormotts and exeouh
erdor8 lenfdlly lacued by the rariouo heoltb oftioerol  one
pmleing    la general 011 reasonableand neoossary ruler ane
rogulrtlonarhleh the Ptote Board of Becllth doema neooarory
and odtloobleto sarr)r out tho doaired purposes ct eoollng
with the 8uppw~oloa   ot temrbol  eisoooe8.
            It IS thororore     our spialon    that yaw       quootlon    8houl.6
b a lA8WP.dinthe lrrirsmtir0, fi 8uah orrioorr lmro author-
hod to tako.owh lotlon br prepor rule8 aa0 regulotloaoof
the Stat0 Eoam% of iieolthad ma& offieorr wro fur~lahd with
propor rPrront8 and/or writton ordoro Soowd by the proper
health authorltiea under proper rulea and ngulotlono praml-
gatea by tho stati      Board of Beolth.
           Tho raamnablonoos and legtpfitlo? tho VoriotIo or-
dam detainin@ pe~sous at 8oib bompltols will be dotemlaed by
the pattloulrr iootcl iA 8aoh MI and my W inpuixod into by
habeas oorpur . (Sot br Porte Breoko and lk Parte Eorboo~tle,
supra . I

                                                    Yourr very truly
                                             ATTOEI’YEY
                                                     Olk%XRAtOF TZKAS



                                                            Wm. 8. FannlPg[
                                                                    Aosl8tant